DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,8-13,18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ford 20090304526.

    PNG
    media_image1.png
    812
    388
    media_image1.png
    Greyscale


Referring to claims 1 and 11, Ford discloses  a method for producing a fluid from a wellbore toward a ground surface, the method comprising the steps of: (a) deploying into the wellbore a pump system (10) comprising: (i) a housing enclosing a rotary gear pump (RGP) with an input shaft ( see Examiner Annotated Figure 2,  the input shaft is section at labeled at B for the gear pump 12); (ii) a drive shaft coupled to the input shaft and comprising either: an output shaft of a submersible electric motor; or a rotating rod string ( see paragraph 0041 pump system is connected to electric motor which would have an output shaft or drive rod); and wherein the drive shaft is aligned with the axial centerline of the housing  ( the section at labeled A is where the motor or drive rod would be connected and it is centered with the housing) and the RGP input shaft is offset from the axial centerline of the housing ( the section labeled at B is offset from the centerline of the housing); and (b) rotating the drive shaft ( see paragraph 0043 gear 14 is rotated by drive shaft which rotates pump 12)  to drive the RGP to pressurize fluid up the wellbore toward the ground surface ( see paragraph 0048 fluid Is pumped to surface).
Referring to claims 2 and 12, Ford discloses the shaft comprises the output shaft of the electric submersible motor, and the drive shaft is rotated by the electric submersible motor ( see paragraph 0041 pumping system can be connected to electric submersible pump which would have an output shaft).


    PNG
    media_image2.png
    363
    340
    media_image2.png
    Greyscale

Referring to claims 3 and 13, Ford discloses  the RGP input shaft ( at B) is coupled to the motor output shaft ( of electric motor)  by a gear box (14) comprising a gear box input shaft ( see Examiner’s Annotated Figure 5, at C) aligned with the axial centerline of the housing and a gear box output ( at D) offset  from the axial centerline of the housing and aligned with the RGP input shaft ( at B).
Referring to claims 8 and 18, Ford discloses the drive shaft comprises the rotating rod string, and the drive shaft is rotated by a prime mover at the ground surface (see paragraph 0041 pump can be coupled to drive rod/shaft powered at the surface).
Referring to claims 9 and 19, Ford discloses  the RGP input shaft is removably coupled to the rotating rod string by a coupling defining a first splined connection ( see fig. 4, top coupling section is splined) with a bottom end of the rotating rod string, and a second splined connection (see fig. 5, section at D is splined) with the RGP input shaft.
Referring to claim 10 and 20, Ford discloses  the RGP input shaft is coupled to the rotating rod string ( drive rod/shaft) by a gear box (14) comprising a gear box input shaft ( at C) aligned with the axial centerline of the housing and a gear box output offset  ( at D) from the axial centerline of the housing and aligned with the RGP input shaft.

Allowable Subject Matter
Claims 4-7 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/           Primary Examiner, Art Unit 3672